Conviction for robbery; punishment, five years in penitentiary.
There is no complaint on appellant's part of the insufficience of the evidence, and we deem the jury amply warranted *Page 224 
in their conclusion of guilt, and see no good to come from setting out the testimony.
Appellant has five bills of exception. By his Bill No. 1 he complains of the fact that a convicted codefendant of this appellant, one West, was permitted to testify for the State. There is nothing in appellant's bill or in the record which shows when said witness was convicted, and we are unable to know whether it was prior or subsequent to the amendment of Art. 708, C. C. P. Our presumption must be in favor of the correctness of the ruling of the trial court. The bill is insufficient to present any error.
We can not agree with appellant that there is not sufficient testimony in the record to corroborate appellant's codefendant, whose testimony would be in the nature of an accomplice; nor can we agree that the facts in the case do not sufficiently show that the alleged offense was committed by the use of force, or the exhibition of a deadly weapon, or by putting the injured party in fear of death or bodily injury. We conclude to the contrary.
There are a number of bills of exception in the record which are in question and answer form, without any certificate of the court that it was necessary that they be in such form in order to make them understood. These bills of exception can not be considered.
Finding no error in the record, the judgment will be affirmed.
Affirmed.